United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2749
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Francisco De Dios-Samaniego,             *
                                         *      [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: June 6, 2001
                                Filed: June 11, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Francisco De Dios-Samaniego pleaded guilty to one count of attempting to
possess with intent to distribute an unspecified amount of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846; although prior to sentencing he argued
that he should be held accountable for only 493.9 grams of a mixture of
methamphetamine, at sentencing he agreed that he had possessed 96.8 grams of pure
methamphetamine. The district court1 sentenced him to 120 months imprisonment, the


      1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas.
mandatory minimum sentence under section 841(a)(1) for the drug quantity to which
he had agreed. On appeal, De Dios-Samaniego argues the district court violated
Apprendi v. New Jersey, 530 U.S. 466 (2000), because his indictment did not specify
the quantity of methamphetamine or whether it was a mixture or pure substance; he also
contends he should have been subject to the 5-year mandatory minimum sentence under
21 U.S.C. § 841(b)(1)(B)(viii).

       Having carefully reviewed the record, we conclude the district court did not err
in sentencing De Dios-Samaniego, as his sentence fell within the statutory maximum
sentence for an unspecified-quantity methamphetamine offense. See 21 U.S.C.
§ 841(b)(1)(C); United States v. Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir. 2000)
(sentences within statutory range authorized by § 841(b)(1)(C) without reference to
drug quantity are permissible under Apprendi even where drug quantity is not charged
in indictment). In addition, he agreed in his plea agreement that he was subject to a 10-
year minimum sentence, and agreed at sentencing that he had possessed 96.8 grams of
pure methamphetamine. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995) (“defendant who explicitly and voluntarily exposes himself to a specific sentence
may not challenge that punishment on appeal”).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-